January 18, 1908.
The appellants have filed a petition for rehearing in this cause, alleging that in the preparation of the opinions rendered, this Court overlooked the claim of homestead in right of G. Ernest Brown, the judgment debtor; the discharge of G. Ernest Brown in the bankrupt court, and the laches of Wagener  Company in enforcing their judgment. The Court did not understand that these matters were seriously relied upon at the argument, and hence they were not discussed in the opinions. We think they are so free from any serious doubt that a reargument is quite unnecessary. The petition does not allege any claim for homestead, and of course does not allege that either the sheriff or the judgment creditor is about to violate any homestead right. The right to homestead not having been an issue in the pleadings, nor considered by the Circuit Court, this Court decided nothing with respect to it.
The discharge of G. Ernest Brown in bankruptcy did not affect the judgment lien of Wagener  Company on his interest in the land in dispute. His petition was filed in 1904, long after the lien of the judgment attached. Even if there had been a sale of G. Ernest Brown's interest in this land in the bankruptcy proceedings, it would not have affected the lien of the Wagener judgment; for an order of the bankrupt court directing a sale of the bankrupt's property, without mentioning liens, will be construed as only authorizing a sale subject to existing liens. In re Blumberg, 94 Fed., 476; In re Plateville F. M. Co., 147 Fed., 828; Thompson v. Fairbanks, *Page 141 196 U.S. 516; Humphrey v. Tatman, 198 U.S. 91; Brandenburg on Bankruptcy, sec. 440. Here there is not even evidence that the interest of G. Ernest Brown was scheduled as a part of his assets, or that it was ever sold under the bankruptcy proceedings.
The time within which a judgment creditor may enforce his judgment is fixed by statute, and there is, therefore, no room for the application of the doctrine of laches.
The petition for rehearing is dismissed, and the order staying the remittur is revoked.